            Case 2:20-cv-05099-MSG Document 2 Filed 09/14/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARIA MARTINEZ,                                   :
                                                   :
                 Plaintiff,                        :
                                                   :
         v.                                        : CASE NO. 2:20-CV-1380
                                                   :
 SECOND ROUND, LP,                                 :
                                                   :
                 Defendant.                        :
                                                   :
                                                   :


                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that on this date, Second Round, LP hereby removes the

above-captioned matter to this Court from the Court of Common Pleas of Allegheny County,

Pennsylvania and in support thereof avers as follows:

       1.      Second Round is a defendant in a civil action originally commenced on or about

July 31, 2020 in the Court of Common Pleas of Allegheny County, Pennsylvania titled Maria

Martinez v. Second Round, LP and docketed to Case No. AR-20-002638.

       2.      The removal is timely under 28 U.S.C. § 1446(b). Second Round received service

of Plaintiff’s Complaint by certified mail on August 14, 2020.

       3.      Pursuant to 28 U.S.C. § 1446, attached here as Exhibit A are copies of all process,

pleadings, and orders filed in the state court action.




                                                  1
            Case 2:20-cv-05099-MSG Document 2 Filed 09/14/20 Page 2 of 3




       4.      The District Court 1 has original jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, in that Plaintiff has filed claims against Second Round alleging violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq.

       5.      On this date, Second has provided notice of this Removal to counsel for Plaintiff

and to the Court of Common Pleas of Allegheny County, Pennsylvania.

       WHEREFORE, Defendant Second Round, LP respectfully removes this case to the United

States District Court for the Western District of Pennsylvania.

                                      Respectfully submitted,

                                      MESSER STRICKLER, LTD.

                               By:    /s/ Lauren M. Burnette
                                      LAUREN M. BURNETTE, ESQUIRE
                                      PA Bar No. 92412
                                      12276 San Jose Blvd.
                                      Suite 718
                                      Jacksonville, FL 32223
                                      (904) 527-1172
                                      (904) 683-7353 (fax)
                                      lburnette@messerstrickler.com
                                      Counsel for Defendant

Dated: September 14, 2020




1
  Although Plaintiff filed this lawsuit in Allegheny County, thus requiring Second Round to
remove the case to this Court, the face of Plaintiff’s Complaint demonstrates that Plaintiff’s claims
arose from conduct occurring in Philadelphia County, which lies within the jurisdiction of the
United States District Court for the Eastern District of Pennsylvania.
                                                 2
           Case 2:20-cv-05099-MSG Document 2 Filed 09/14/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that on September 14, 2020, a true copy of the foregoing document was served as

follows:

 Via Email and U.S. Mail, Postage Prepaid          Via Electronic Filing
 Joshua P. Ward                                    Court of Common Pleas
 Kyle H. Steenland                                 Allegheny County
 The Law Firm of Fenters Ward                      414 Grant St.
 The Rubicon Building                              Pittsburgh, PA 15219
 201 South Highland Avenue
 Suite 201
 Pittsburgh, PA 15206
 jward@fentersward.com
 ksteenland@fentersward.com
 Counsel for Plaintiff


                                    MESSER STRICKLER, LTD.

                             By:    /s/ Lauren M. Burnette
                                    LAUREN M. BURNETTE, ESQUIRE
                                    PA Bar No. 92412
                                    12276 San Jose Blvd.
                                    Suite 718
                                    Jacksonville, FL 32223
                                    (904) 527-1172
                                    (904) 683-7353 (fax)
                                    lburnette@messerstrickler.com
                                    Counsel for Defendant

Dated: September 14, 2020




                                               3
